If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS



PHYSIATRY AND REHAB ASSOCIATES,                                      UNPUBLISHED
doing business as COLUMBIA CLINIC PAIN &                             October 15, 2019
SPINE INSTITUTE,

               Plaintiff-Appellant,

v                                                                    No. 342627
                                                                     Oakland Circuit Court
HORACE MANN INSURANCE COMPANY,                                       LC No. 2017-161411-CZ

               Defendant-Appellee.


Before: FORT HOOD, P.J., and SAWYER and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

       I concur because this case is controlled by Shah v State Farm Mut Auto Ins Co, 324 Mich
App 182; 920 NW2d 148 (2018). In my view, however, that case was wrongly decided. I set
forth my reasons in my dissenting opinion in that case and that matter is now before the Supreme
Court. As I stated there, “[t]he hospital, which provided a valuable service, will remain unpaid,
while the insurer, which has already been paid through the insured’s premiums, will not have to
provide the service it was paid to perform.” Id. at 222 (SHAPIRO, J., dissenting).

        By reversing long-standing law that had been relied upon by all parties and applying the
new law retroactively, the judiciary has provided an enormous windfall to insurance companies,
left medical providers uncompensated for their work, left many premium-paying insureds
without the coverage as it existed when they purchased it and as a result subjected them to
collection suits brought against them by their doctors. The basis for this result continues to elude
me as it is plainly inconsistent with substantial justice, economic or judicial efficiency and is not
required by either the statute or prior caselaw.

       Despite my differing views, I recognize that Shah is binding and so I concur.



                                                              /s/ Douglas B. Shapiro



                                                -1-